Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 18, 2013, is executed by and among StanCorp Financial Group, Inc. (the
“Borrower”), the Lenders (as defined below), and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”).

BACKGROUND

A. The Borrower, the lenders party thereto (“Lenders”), the Agent and the other
named agents are party to that certain Credit Agreement dated as of June 22,
2012 (the “Credit Agreement”).

B. The parties wish to amend the Credit Agreement as provided herein as of the
date hereof.

C. The Borrower, the Agent and the Lenders are willing to enter into this
Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Extension of Maturity Date. Pursuant to, and in accordance with, the
terms of Section 4.14 of the Credit Agreement, the Borrower has requested that
the Maturity Date be extended one year to June 22, 2017, and each of the
undersigned Lenders has agreed to such extension.

Section 3. Amendments to the Credit Agreement.

3.1. Section 1.1 of the Credit Agreement is hereby amended by (a) deleting the
definition of “L/C Commitment” in its entirety and replacing it with the
following:

“L/C Commitment” means the lesser of (a) Fifteen Million Dollars ($15,000,000)
and (b) the Commitment.

(b) amending the definition of Indebtedness by deleting paragraph (a) thereof in
its entirety and replacing it with the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person, but excluding customer deposits,



--------------------------------------------------------------------------------

investment accounts and certificates, insurance reserves, passbook accounts and
obligations under Funding Agreements;

(c) amending the definition of Maturity Date by deleting the reference to “June
22, 2016” and replacing it with a reference to “June 22, 2017”, (d) amending the
definition of “Permitted Encumbrances” by (i) deleting the reference to “and” at
the end of clause (x), (ii) deleting the reference to “.” at the end of clause
(xi) and replacing it with a reference to “; and”, and (iii) adding clause
(xii) as follows:

(xii) Liens securing obligations under Funding Agreements.

and (e) adding the definition of “Funding Agreement” in the appropriate
alphabetical order as follows:

“Funding Agreement” means any funding agreement issued by the Borrower or any
Subsidiary to a Federal Home Loan Bank, provided that such funding agreement
qualifies as operating leverage and is eligible for treatment as a funding
agreement, rather than borrowed money, pursuant to GAAP and SAP.

3.2. Section 9.1 of the Credit Agreement is hereby amended by deleting the
reference to “and” at the end of clause (ii) and replacing it with a comma, and
adding the following new clause (iv) at the end of paragraph (b) thereof:

and (iv) any Funding Agreement, but only with respect to collateral pledged to
support the obligations of Borrower or any Subsidiary under such Funding
Agreement

Section 4. Representations and Warranties. To induce the Agent and the
undersigned Lenders to execute this Amendment, the Borrower hereby represents
and warrants to the Agent and such Lenders as follows:

4.1. the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

4.2. each of the representations and warranties in the Credit Agreement are true
and correct in all material respects with the same effect as though made on and
as of the date hereof (except, in each case, to the extent stated to relate to
an earlier date, in which case such representation or warranty shall have been
true and correct on and as of such earlier date); provided, that if a
representation or warranty is qualified as to materiality, the applicable
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this provision; and

4.3. no Event of Default or Potential Event of Default exists under the Credit
Agreement or would exist after giving effect to this Amendment.

Section 5. Effectiveness. This Amendment shall become effective upon the receipt
by the Agent of (a) counterparts hereof signed by the Agent, the Swing Line
Lender, the Company

 

2



--------------------------------------------------------------------------------

and the Lenders, (b) an Officer’s Certificate of Borrower to the effect set
forth in Section 4.14 of the Credit Agreement, (c) the amendment fee payable to
each of the Lenders signatory hereto and (d) such corporate authorization
documents of Borrower as shall reasonably be requested by the Agent.

Section 6. Reference to and Effect Upon the Credit Agreement.

6.1. Except as specifically provided herein, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

6.2. Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders under the Credit Agreement or any
other Loan Document, nor constitute an amendment or waiver of any provision of
the Credit Agreement or any other Loan Document. Upon the effectiveness of this
Amendment, each reference to the Credit Agreement contained therein or in any
other Loan Document shall mean and be a reference to the Credit Agreement as
amended hereby. This Amendment shall constitute a Loan Document for the purposes
of the Credit Agreement and each other Loan Document.

Section 7. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 8. Enforceability and Severability. Wherever possible, each provision in
or obligation under this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart
signature page.

Section 10. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 12.3 of the Credit Agreement to reimburse the Agent for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation,

 

3



--------------------------------------------------------------------------------

execution and delivery of this Amendment, including but not limited to the
attorneys’ fees and expenses for the Agent with respect thereto.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

BORROWER:

 

STANCORP FINANCIAL GROUP, INC. /s/ Robert M. Erickson

By: Robert M. Erickson

Title: Vice President and Controller

 

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent, Swingline Lender, Issuing Lender and a Lender /s/ Grainne M. Pergolini

By: Grainne M. Pergolini

Title: Director

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and a Lender /s/ Inna
Kotsubey

By: Inna Kotsubey

Title: VP / Portfolio Manager



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Documentation Agent and a Lender
/s/ Thomas A. Kiepura

By: Thomas A. Kiepura

Title: Sr. Vice President

THE NORTHERN TRUST COMPANY, as a Lender /s/ Karen Czys

By: Karen Czys

Title: Second Vice President

THE BANK OF NEW YORK MELLON, as a Lender /s/ Adim Offurum

By: Adim Offurum

Title: Vice President

BARCLAYS BANK PLC, as a Lender /s/ Ronnie Glenn

By: Ronnie Glenn

Title: Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender /s/ Mark Walton

By: Mark Walton

Title: Authorized Signatory